COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00214-CR


TEZELLE MOORE                                                      APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE

                                    ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1276457R

                                    ----------

                       MEMORANDUM OPINION 1

                                    ----------

      Appellant Tezelle Moore attempts to appeal the trial court’s July 19, 2012

“Nunc Pro Tunc Order Correcting Minutes of the Court.”

      Appellant’s notice of appeal was due August 20, 2012, but was not filed

until April 25, 2018. See Tex. R. App. P. 26.2(a)(1). By letter dated May 17,

2018, we notified Appellant of our concern that we lack jurisdiction over his



      1
      See Tex. R. App. P. 47.4.
appeal because the notice of appeal was not timely field. Tex. R. App. P. 26.2.

We requested a response showing grounds for continuing the appeal and

cautioned that the appeal may be dismissed for want of jurisdiction. See Tex. R.

App. P. 43.2(f); 44.3.

      Appellant filed a response but it does not provide grounds supporting our

jurisdiction to continue his appeal. We therefore dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f); 44.3.


                                                   /s/ Bonnie Sudderth

                                                   BONNIE SUDDERTH
                                                   CHIEF JUSTICE

PANEL: SUDDERTH, C.J.; WALKER and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 5, 2018




                                         2